Since the dismissal of the appeal because of a defective recognizance, appellant has filed a motion in which it is stated "that he desired to perfect the record on appeal and to have the court pass on said cause on its merits. Wherefore he prays the court to reinstate said appeal and permit him to file all necessary pleadings and papers in said cause."
The motion presents no matter of which this court can take cognizance. No amended record accompanies the motion. The only thing appellant could have done to restore jurisdiction to this court would have been to file proper appeal bond in lieu of the defective recognizance. There is nothing in the motion to indicate that this has been done or attempted.
The motion to reinstate is overruled.
Overruled. *Page 510